Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 06, 2018

The Court of Appeals hereby passes the following order:

A19A0728. GREGORY TAYLOR v. MARTY SMITH.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Gregory Taylor appealed to the superior court, which
affirmed the issuance of a writ of possession in favor of plaintiff Marty Smith in an
order entered on March 9, 2018. Taylor filed this direct appeal on April 6, 2018. We
lack jurisdiction for two reasons.
      First, appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure is
jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d
60) (1996). Taylor’s failure to follow the proper procedure deprives us of jurisdiction
over this direct appeal.
      Second, while a notice of appeal generally may be filed within 30 days of entry
of the order sought to be appealed, appeals in dispossessory actions must be filed
within 7 days of the date the judgment was entered. See OCGA § 44-7-56; Radio
Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334, 335-336 (715
SE2d 752) (2011). Taylor’s notice of appeal is untimely, as it was filed 28 days after
the superior court’s order was entered.
       For each of these reasons, Taylor’s appeal is hereby DISMISSED for lack of
jurisdiction.

                                     Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/06/2018
                                             I certi fy that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my si gnature and the seal of said court
                                     hereto affixed the day and year last above written.

                                                                                       , Clerk.